 



Exhibit 10.4
STANDARD NON-ISO GRANT
EV3 INC.
2005 INCENTIVE STOCK PLAN
NON-INCENTIVE STOCK OPTION
OPTION CERTIFICATE
ev3 Inc., a Delaware corporation, in accordance with the ev3 Inc. 2005 Incentive
Stock Plan, hereby grants an Option to Robert J. Palmisano, who shall be
referred to as “Optionee”, to purchase from the Company three hundred thousand
(300,000) shares of Stock at an Option Price per share equal to $8.64, which
grant shall be subject to all of the terms and conditions set forth in this
Option Certificate and in the Plan. This grant has been made as of April 6,
2008, which shall be referred to as the “Grant Date”. This Option is not
intended to satisfy the requirements of § 422 of the Code and thus shall be a
Non-ISO as that term is defined in the Plan.

         
 
  EV3 INC.    
 
  By:    
 
       

TERMS AND CONDITIONS
     § 1. Plan. This Option grant is subject to all the terms and conditions set
forth in the Plan and this Option Certificate, and all the terms in this Option
Certificate which begin with a capital letter are either defined in this Option
Certificate or in the Plan. If a determination is made that any term or
condition set forth in this Option Certificate is inconsistent with the Plan,
the Plan shall control. A copy of the Plan has been made available to Optionee.

 



--------------------------------------------------------------------------------



 



  § 2.   Vesting and Option Expiration.

  (a)   General Rule. Subject to § 2(b) and § 2(c), Optionee’s right under this
Option Certificate to exercise this Option shall vest with respect to: (1) 25%
of the shares of Stock which may be purchased under this Option Certificate on
April 6, 2009, such date being approximately twelve (12) months from the Grant
Date, provided he or she remains continuously employed by the Company or
continues to provide services to the Company through such date, and (2) with
respect to the remaining 75% of such shares of Stock, in equal amounts on the
sixth day of each of the next thirty-six (36) months thereafter, beginning on
May 6, 2009 provided he or she remains continuously employed by the Company or
continues to provide services to the Company through each such date.

  (b)   Option Expiration Rules.

  (1)   Non-Vested Shares. If Optionee’s employment or service with the Company
terminates for any reason whatsoever, including death, Disability or retirement,
while there are any non-vested shares of Stock subject to this Option under §
2(a), this Option immediately upon such termination of employment or service
shall expire and shall have no further force or effect and be null and void with
respect to such non-vested shares of Stock.

  (2)   Vested Shares. Optionee’s right to exercise all or any part of this
Option which has vested under § 2(a) shall expire no later than the tenth
anniversary of the Grant Date. However, if Optionee’s employment or service
relationship with the Company terminates before the tenth anniversary of the
Grant Date, Optionee’s right to exercise this Option which has vested under §
2(a) shall expire and shall have no further force or effect and shall be null
and void:

  (A)   on the date his or her employment or service relationship terminates if
his or her employment or service relationship terminates for Cause,

  (B)   on the first anniversary of the date his or her employment or service
relationship terminates if his or her employment or service relationship
terminates as a result of his or her death or Disability, or

- 2 -



--------------------------------------------------------------------------------



 



  (C)   at the end of the 90 day period which starts on the date his or her
employment or service relationship terminates if his or her employment or
service relationship terminates other than (1) for Cause or (2) as a result of
his or her death or Disability.

  (c)   Special Rules.

  (1)   Sale of Business Unit. The Committee, in connection with the sale of any
Subsidiary, Affiliate, division or other business unit of the Company, may,
within the Committee’s sole discretion, take any or all of the following actions
if this Option or the rights under this Option will be adversely affected by
such transaction:

  (A)   accelerate the time Optionee’s right to exercise this Option will vest
under § 2(a),

  (B)   provide for vesting after such sale or other disposition, or

  (C)   extend the time at which this Option will expire (but not beyond the
tenth anniversary of the Grant Date).

  (2)   Change in Control. If there is a Change in Control of the Company, this
Option shall become fully vested and immediately exercisable upon the closing of
the Change in Control and shall be subject to the provisions of § 14 of the Plan
with respect to such Change in Control.

  (3)   Affiliates. For purposes of this Option Certificate, any reference to
the Company shall include any Affiliate, Parent or Subsidiary of the Company,
and a transfer of employment or service relationship between the Company and any
Affiliate, Parent or Subsidiary of the Company or between any Affiliate, Parent
or Subsidiary of the Company shall not be treated as a termination of employment
or service relationship under the Plan or this Option Certificate.

  (4)   Termination of Employment or Service Relationship. For purposes of this
Option Certificate, if the Optionee’s employment with the Company terminates
while there are

- 3 -



--------------------------------------------------------------------------------



 



      any non-vested shares of Stock subject to this Option under § 2(a) but the
Optionee at such time then becomes an independent consultant to the Company, the
Optionee’s right under this Option Certificate to exercise this Option shall
continue to vest so long as the Optionee continues to provide services to the
Company in accordance with § 2(a). For purposes of this Option Certificate,
except as otherwise provided below, if the Optionee’s employment with the
Company terminates but the Optionee at such time then becomes an independent
consultant to the Company, the termination of the Optionee’s employment shall
not result in the expiration of the Option under § 2(b)(1) or 2(b)(2).
Notwithstanding the foregoing, the Optionee’s right to exercise all or any part
of this Option which has vested under § 2(a) shall expire no later than the
tenth anniversary of the Grant Date.

  (5)   Fractional Shares. Optionee’s right to exercise this Option shall not
include a right to exercise this Option to purchase a fractional share of Stock.
If Optionee exercises this Option on any date when this Option includes a
fractional share of Stock, his or her exercise right shall be rounded down to
the nearest whole share of Stock and the fractional share shall be carried
forward until that fractional share together with any other fractional shares
can be combined to equal a whole share of Stock or this Option expires.

  (a)   Definitions.

  (1)   Cause. For purposes of this Certificate, “Cause” shall exist if
(A) Optionee has engaged in conduct that in the judgment of the Committee
constitutes gross negligence, misconduct or gross neglect in the performance of
Optionee’s duties and responsibilities, including conduct resulting or intending
to result directly or indirectly in gain or personal enrichment for Optionee at
the Company’s expense, (B) Optionee has been convicted of or has pled guilty to
a felony for fraud, embezzlement or theft, (C) Optionee has engaged in a breach
of any policy of the Company for which termination of employment or service is a
permissible consequence or Optionee has not immediately cured any performance or
other issues raised by Optionee’s supervisor, (D) Optionee had knowledge of (and
did not disclose to the Company in writing)

- 4 -



--------------------------------------------------------------------------------



 



      any condition that could potentially impair Optionee’s ability to perform
the functions of his or her job or service relationship fully, completely and
successfully, or (E) Optionee has engaged in any conduct that would constitute
“cause” under the terms of his or her employment or consulting agreement, if
any.

  (2)   Disability. For purposes of this Certificate, “Disability” means any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and which renders Optionee unable to engage in any substantial
gainful activity. The Committee shall determine whether Optionee has a
Disability. If Optionee disputes such determination, the issue shall be
submitted to a competent licensed physician appointed by the Board, and the
physician’s determination as to whether Optionee has a Disability shall be
binding on the Company and on Optionee.

     § 3. Method of Exercise of Option. Optionee may exercise this Option in
whole or in part (to the extent this Option is otherwise exercisable under § 2
with respect to vested shares of Stock) only in accordance with the rules and
procedures established from time to time by the Company for the exercise of an
Option. The Option Price shall be paid at exercise either in cash, by check
acceptable to the Company or through any cashless exercise procedure which is
implemented by a broker unrelated to the Company through a sale of Stock in the
open market and which is acceptable to the Committee, or in any combination of
these forms of payment.
     § 4. Delivery and Other Laws. The Company shall deliver appropriate and
proper evidence of ownership of any Stock purchased pursuant to the exercise of
this Option as soon as practicable after such exercise to the extent such
delivery is then permissible under applicable law or rule or regulation, and
such delivery shall discharge the Company of all of its duties and
responsibilities with respect to this Option.
     § 5. Non-transferable. No rights granted under this Option shall be
transferable by Optionee other than (a) by will or by the laws of descent and
distribution or (b) to a “family member” as provided in § 10.2 of the Plan. The
person or persons, if any, to whom this Option is transferred shall be treated
after Optionee’s death the same as Optionee under this Option Certificate.
     § 6. No Right to Continue Service. Neither the Plan, this Option, nor any
related material shall give Optionee the right to continue in employment by or
perform services to the Company or shall adversely affect the right of the
Company to

- 5 -



--------------------------------------------------------------------------------



 



terminate Optionee’s employment or service relationship with the Company with or
without Cause at any time.
     § 7. Stockholder Status. Optionee shall have no rights as a stockholder
with respect to any shares of Stock under this Option until such shares have
been duly issued and delivered to Optionee, and no adjustment shall be made for
dividends of any kind or description whatsoever or for distributions of rights
of any kind or description whatsoever respecting such Stock except as expressly
set forth in the Plan.
     § 8. Governing Law. The Plan and this Option Certificate shall be governed
by the laws of the State of Delaware.
     § 9. Binding Effect. This Option Certificate shall be binding upon the
Company and Optionee and their respective heirs, executors, administrators and
successors.
     § 10. Tax Withholding. This Option has been granted subject to the
condition that Optionee consents to whatever action the Committee directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable upon the exercise of this
Option.
     § 11. References. Any references to sections (§) in this Option Certificate
shall be to sections (§) of this Option Certificate unless otherwise expressly
stated as part of such reference.
     § 12. Availability of Copy of Plan and Plan Prospectus. A copy of the plan
document and prospectus for the ev3 Inc. Amended and Restated 2005 Incentive
Stock Plan are available on the Company’s intranet portal under the “Employee
Tools” section, which can be accessed by opening your web browser from your
Company desktop or laptop computer. If you like to receive a paper copy of the
plan document and/or plan prospectus, please contact:
Kevin M. Klemz
Vice President, Secretary and Chief Legal Officer
ev3 Inc.
9600 54th Avenue North
Plymouth, Minnesota 55442
(763) 398-7000
KKlemz@ev3.net
     § 13. Availability of Annual Report to Stockholders and Other SEC Filings.
A copy of the Company’s most recent annual report to stockholders and other
filings made with the Securities and Exchange Commission are available on the

- 6 -



--------------------------------------------------------------------------------



 



Company’s internet website, www.ev3.net, under the Investors Relations—SEC
Filings section. If you like to receive a paper copy of the Company’s most
recent annual report to stockholders and other filings made by the Company with
the Securities and Exchange Commission, please contact Kevin M. Klemz at the
address, telephone number or e-mail address above.

- 7 -